Per Curiam.

The issue presented in this appeal is whether the beer-sale issue submitted to the Clay Township voters on November 6, 1984 was presented in compliance with the election laws of this state. We hold that the issue was properly submitted, and thus we affirm the election validation.
The sole contention of appellants is that the beer-sale issue was required to be submitted on a separate ballot, and that failure to do so invalidates the election. This contention has no merit.
R.C. 4305.141 sets forth the legal requirements for a local option elec*24tion dealing with the sale of beer. There is no requirement in the statute to the effect that the issue must be submitted on a separate ballot. Certain required procedures are detailed in the statute, but ballot segregation is not included therein.
R.C. 4301.352 prescribes the procedure for elections involving wine, *25mixed beverages, and/or spirituous liquor. This statute does require that these issues be submitted on separate ballot, to be segregated from any other issues to be decided.
The ballot submitted in Clay Township on November 6,1984 combined the beer-sale issue with the four questions presented under R.C. 4301.35. However, the only election being contested is the beer-sale election. Since there is no statutory requirement of segregation as to the beer sale issue, the election must stand.
Accordingly, we- affirm the judgment of the court of common pleas.

Judgment affirmed.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.

 R.C. 4305.14, at the time of the election herein, read in part as follows:
“As used in this section, ‘residence district’ means any two or more contiguous election *24precincts in the residential portion of a municipal corporation or that portion of a township described in division (A)(3) of this section.
“(A) The question of the sale of beer by holders of C and D permits may be presented to the qualified electors of any of the following districts:
“(1) A municipal corporation;
“(2) A residence district;
“(3) A township exclusive of both of the following;
“(a) A municipal corporation or part thereof located in such a township;
“(b) Part of a township as described in division (A)(4) of this section.
“(4) A part of a township that is completely surrounded by a municipal corporation.
“The question to be submitted is: ‘Shall the sale of beer as defined in section 4305.08 of the Revised Code be permitted within the district, municipal corporation, township, or part of a township outside of the municipal corporation?’
“The exact wording of the question and form of ballot as printed shall be determined by the board of elections in the county wherein the election is held, subject to approval of the secretary of state.
“Upon the request of an-elector, a board of elections that encompasses all or part of a district shall furnish to the elector a copy of the instructions prepared by the secretary of state under division (0) of section 3501.05 of the Revised Code and, within fifteen days after the request, with a certificate indicating the number of valid signatures that will be required on petition to hold a special election in that district on the question specified in this section.
“Upon presentation not later than four p.m. of the seventy-fifth day before the day of a general or primary election, of a petition to the board of elections of the county wherein such election is sought to be held, requesting the holding of such election, signed by qualified electors of the district concerned equal in number to thirty-five per cent of the total number of votes cast for governor at the next preceding regular state election in such district, such board shall submit such question to the electors of the district concerned, at the next general primary election, whichever occurs first.”


 R.C. 4301.35 read as follows:
“If a petition is for submission of one or more of the questions specified under this section, a special election shall be held in the district, as defined in section 4301.32 of the Revised Code, at the time fixed as provided in section 4301.33 of the Revised Code. In cases in which the district does not constitute a political subdivision, the expenses of holding the election, otherwise chargeable to a political subdivision, shall be charged to the municipal corporation or township of which the district is a part.
“At the election any one or more of the following questions, as designated in a valid petition, shall be submitted to the electors of the district:
“(A) ‘Shall the sale of wine and mixed beverages by the package, under permits which authorize sale for off-premise consumption only, be permitted in.........?’
“(B) ‘Shall the sale of wine and mixed beverages, under permits which authorize sale for on-premise consumption only, and under permits which authorize sale for both on-premise and off-premise consumption, be permitted in.........?’
“(C) ‘Shall the sale of spirituous liquors by the glass be permitted in.........?’
“(D) ‘Shall state liquor stores for the sale of spirituous liquor by the package, for consumption off the premises where sold, be permitted in.........?’
“The board of elections to which a petition is presented shall furnish printed ballots at *25the election in accordance with section 3505.06 of the Revised Code, and separate ballots shall be used for the special election. All the questions designated in a valid petition shall be set forth on each ballot and the board shall insert in each question the name or an accurate description of the district in which the election is to be held. Votes shall be cast as provided in section 3505.06 of the Revised Code.”